Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144987                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BANK OF NEW YORK AS TRUSTEE FOR                                                                         Brian K. Zahra,
  EQUITY ONE, INC. MORTGAGE PASS                                                                                     Justices
  THROUGH CERTIFICATE SERIES 2005-5,
           Plaintiff-Appellee,
  v                                                                SC: 144987
                                                                   COA: 301693
                                                                   Oakland CC: 2010-009130-AV
  TAJA A. SEVELLE,
             Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2012                       _________________________________________
           t0710                                                              Clerk